                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

THE MAYA GROUP, INC.,

       Plaintiff,                                             Case No.: 1:19-cv-04690

v.                                                             Judge Robert M. Dow, Jr.

THE PARTNERSHIPS AND UNINCORPORATED                            Magistrate Judge Mary M. Rowland
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.




                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on October 4, 2019 [34] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                                DEFENDANT
                    141                                  shengqibobo
                    143                                 leiliangdneid
                    144                                     nicxjang
                    154                                     svsxlmt
                    157                                 linglingstores
                    158                                  zhumenchen
                    165                                      chenyh
                    167                                    dajuuzha
                    169                                  wangzhiweif
                    171                                   xinyefanzhi


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
DATED: March 24, 2020                        Respectfully submitted,




                                                 �

                                             Yanling Jiang (Bar No. 6309336)
                                             JiangIP LLC
                                             312-675-6297
                                             111 West Jackson BLVD STE 1700
                                             Chicago, IL 60604
                                             Telephone: 312-675-6297
                                             Email: yanling@jiangip.com
                                             ATTORNEY FOR PLAINTIFF




Subscribed and sworn before me by Yanling Jiang, on this _24_th day of March, 2020.



Given under by hand and notarial seal.




                                             Notary Public
                MICHAEL SEVERT
                  Official Seal
         Notary Public - State of Illinois
      My Commission Expires Sep 11, 2023
                                                         :tl
                                             State of ---------

                                             County of __Cc;
                                                         __tf:)_/_L___
